United States Court of Appeals,

                                              Eleventh Circuit.

                                                No. 96-6735.

 Cylinda H. LANCASTER, as the administratrix of the estate of Harold B. Lancaster, Plaintiff-
Appellant,

                                                     v.

MONROE COUNTY, ALABAMA, Sheriff Thomas Tate; Monroe County Commission; Robert
Rankins; Eddie Wells; and Ann Jackson, Defendants-Appellees.

                                              March 20, 1998

Appeal from the United States District Court for the Southern District of Alabama (No. 95-0351-
CB-C), Charles R. Butler, Jr., Judge.

Before BIRCH and CARNES, Circuit Judges, and PROPST*, Senior District Judge.

        PER CURIAM:

        Consistent with our prior opinion in this case, see Lancaster v. Monroe County, Alabama,

116 F.3d 1419, 1428-29 & n. 11 (11th Cir.1997), after our issuance of that opinion, the parties

moved for a stay of the mandate pending the results of mediation. We stayed the mandate, and have

now been informed that the parties have worked out a settlement of the entire case, which they wish

to effectuate in the district court.

        Accordingly, we remand the entire case to the district court for that purpose. Our mandate

will issue forthwith and the parties may file the necessary papers in the district court to effectuate

their settlement.




   *
     Honorable Robert B. Propst, Senior U.S. District Judge for the Northern District of Alabama,
sitting by designation.